Order, Supreme Court, New York County (M. Evans, J.), entered on January 12, 1982, unanimously affirmed. Respondents shall recover of appellants one bill of $50 costs and disbursements of this appeal. The appeal from the orders of said court entered on October 27, 1981 and December 17, 1981 are dismissed as said orders have been superseded by the order entered on January 12, 1982, without costs and without disbursements. No opinion. Concur — Kupferman, J. P., Sullivan, Ross, Fein and Milonas, JJ.